

113 S1670 IS: Pain-Capable Unborn Child Protection Act
U.S. Senate
2013-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1670IN THE SENATE OF THE UNITED STATESNovember 7, 2013Mr. Graham (for himself, Mr. McConnell, Mr. Cornyn, Mr. Thune, Mr. Barrasso, Mr. Blunt, Mr. Moran, Mr. Portman, Mr. Scott, Mr. Hatch, Mr. Grassley, Mr. Rubio, Mr. Cruz, Mr. Roberts, Mr. Inhofe, Mr. Vitter, Mr. Hoeven, Mr. Johanns, Mr. Boozman, Mr. Crapo, Mr. Chambliss, Mr. McCain, Mr. Enzi, Mr. Risch, Mr. Coats, Mr. Coburn, Mr. Burr, Mr. Johnson of Wisconsin, Mr. Cochran, Mr. Wicker, Mr. Isakson, Mrs. Fischer, Mr. Shelby, Mr. Flake, Ms. Ayotte, Mr. Sessions, and Mr. Lee) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to protect pain-capable unborn children, and for other purposes.1.Short titleThis Act may be cited as the
			 Pain-Capable Unborn Child Protection
			 Act.2.Legislative findingsCongress finds and declares the
			 following:(1)Pain receptors
			 (nociceptors) are present throughout the unborn child’s entire body and nerves
			 link these receptors to the brain’s thalamus and subcortical plate by no later
			 than 20 weeks after fertilization.(2)By 8 weeks after
			 fertilization, the unborn child reacts to touch. After 20 weeks, the unborn
			 child reacts to stimuli that would be recognized as painful if applied to an
			 adult human, for example, by recoiling.(3)In the unborn
			 child, application of such painful stimuli is associated with significant
			 increases in stress hormones known as the stress response.(4)Subjection to such
			 painful stimuli is associated with long-term harmful neurodevelopmental
			 effects, such as altered pain sensitivity and, possibly, emotional, behavioral,
			 and learning disabilities later in life.(5)For the purposes of surgery on unborn
			 children, fetal anesthesia is routinely administered and is associated with a
			 decrease in stress hormones compared to their level when painful stimuli are
			 applied without such anesthesia. In the United States, surgery of this type is
			 being performed by 20 weeks after fertilization and earlier in specialized
			 units affiliated with children’s hospitals.(6)The position, asserted by some physicians,
			 that the unborn child is incapable of experiencing pain until a point later in
			 pregnancy than 20 weeks after fertilization predominately rests on the
			 assumption that the ability to experience pain depends on the cerebral cortex
			 and requires nerve connections between the thalamus and the cortex. However,
			 recent medical research and analysis, especially since 2007, provides strong
			 evidence for the conclusion that a functioning cortex is not necessary to
			 experience pain.(7)Substantial
			 evidence indicates that children born missing the bulk of the cerebral cortex,
			 those with hydranencephaly, nevertheless experience pain.(8)In adult humans
			 and in animals, stimulation or ablation of the cerebral cortex does not alter
			 pain perception, while stimulation or ablation of the thalamus does.(9)Substantial
			 evidence indicates that structures used for pain processing in early
			 development differ from those of adults, using different neural elements
			 available at specific times during development, such as the subcortical plate,
			 to fulfill the role of pain processing.(10)The position,
			 asserted by some commentators, that the unborn child remains in a coma-like
			 sleep state that precludes the unborn child experiencing pain is inconsistent
			 with the documented reaction of unborn children to painful stimuli and with the
			 experience of fetal surgeons who have found it necessary to sedate the unborn
			 child with anesthesia to prevent the unborn child from engaging in vigorous
			 movement in reaction to invasive surgery.(11)Consequently,
			 there is substantial medical evidence that an unborn child is capable of
			 experiencing pain at least by 20 weeks after fertilization, if not
			 earlier.(12)It is the purpose
			 of the Congress to assert a compelling governmental interest in protecting the
			 lives of unborn children from the stage at which substantial medical evidence
			 indicates that they are capable of feeling pain.(13)The compelling
			 governmental interest in protecting the lives of unborn children from the stage
			 at which substantial medical evidence indicates that they are capable of
			 feeling pain is intended to be separate from and independent of the compelling
			 governmental interest in protecting the lives of unborn children from the stage
			 of viability, and neither governmental interest is intended to replace the
			 other.3.Pain-capable unborn
			 child protection(a)In
			 generalChapter 74 of title
			 18, United States Code, is amended by inserting after section 1531 the
			 following:1532.Pain-capable
				unborn child protection(a)Unlawful
				conductNotwithstanding any
				other provision of law, it shall be unlawful for any person to perform an
				abortion or attempt to do so, unless in conformity with the requirements set
				forth in
				subsection (b).(b)Requirements for
				abortions(1)The physician
				performing or attempting the abortion shall first make a determination of the
				probable post-fertilization age of the unborn child or reasonably rely upon
				such a determination made by another physician. In making such a determination,
				the physician shall make such inquiries of the pregnant woman and perform or
				cause to be performed such medical examinations and tests as a reasonably
				prudent physician, knowledgeable about the case and the medical conditions
				involved, would consider necessary to make an accurate determination of
				post-fertilization age.(2)(A)Except as provided in
				subparagraph (B), the abortion
				shall not be performed or attempted, if the probable post-fertilization age, as
				determined under
				paragraph (1), of the unborn child is
				20 weeks or greater.(B)Subject to
				subparagraph (C),
				subparagraph (A) does not apply
				if—(i)in reasonable medical judgment, the
				abortion is necessary to save the life of a pregnant woman whose life is
				endangered by a physical disorder, physical illness, or physical injury,
				including a life-endangering physical condition caused by or arising from the
				pregnancy itself, but not including psychological or emotional conditions;
				or(ii)the pregnancy is the result of rape, or the
				result of incest against a minor, if the rape has been reported at any time
				prior to the abortion to an appropriate law enforcement agency, or if the
				incest against a minor has been reported at any time prior to the abortion to
				an appropriate law enforcement agency or to a government agency legally
				authorized to act on reports of child abuse or neglect.(C)Notwithstanding the definitions of
				abortion and attempt an abortion in this section,
				a physician terminating or attempting to terminate a pregnancy under an
				exception provided by
				subparagraph (B) may do so only in
				the manner which, in reasonable medical judgment, provides the best opportunity
				for the unborn child to survive, unless, in reasonable medical judgment,
				termination of the pregnancy in that manner would pose a greater risk
				of—(i)the death of the pregnant woman;
				or(ii)the substantial and irreversible
				physical impairment of a major bodily function, not including psychological or
				emotional conditions, of the pregnant woman;than
				would other available methods.(c)Criminal
				penaltyWhoever violates
				subsection (a) shall be fined under this
				title or imprisoned for not more than 5 years, or both.(d)Bar to
				prosecutionA woman upon whom an abortion in violation of
				subsection (a) is performed or attempted
				may not be prosecuted under, or for a conspiracy to violate,
				subsection (a), or for an offense under
				section 2, 3, or 4 of this title based on such a violation.(e)DefinitionsIn this section the following definitions
				apply:(1)AbortionThe term abortion means the
				use or prescription of any instrument, medicine, drug, or any other substance
				or device—(A)to intentionally
				kill the unborn child of a woman known to be pregnant; or(B)to intentionally terminate the pregnancy of
				a woman known to be pregnant, with an intention other than—(i)after viability to
				produce a live birth and preserve the life and health of the child born alive;
				or(ii)to remove a dead
				unborn child.(2)Attempt an
				abortionThe term
				attempt, with respect to an abortion, means conduct that, under
				the circumstances as the actor believes them to be, constitutes a substantial
				step in a course of conduct planned to culminate in performing an
				abortion.(3)FertilizationThe term fertilization means
				the fusion of human spermatozoon with a human ovum.(4)PerformThe term perform, with respect
				to an abortion, includes induce an abortion through a medical or chemical
				intervention including writing a prescription for a drug or device intended to
				result in an abortion.(5)PhysicianThe term physician means a
				person licensed to practice medicine and surgery or osteopathic medicine and
				surgery, or otherwise legally authorized to perform an abortion.(6)Post-fertilization
				ageThe term
				post-fertilization age means the age of the unborn child as
				calculated from the fusion of a human spermatozoon with a human ovum.(7)Probable
				post-fertilization age of the unborn childThe term probable post-fertilization
				age of the unborn child means what, in reasonable medical judgment, will
				with reasonable probability be the postfertilization age of the unborn child at
				the time the abortion is planned to be performed or induced.(8)Reasonable
				medical judgmentThe term
				reasonable medical judgment means a medical judgment that would be
				made by a reasonably prudent physician, knowledgeable about the case and the
				treatment possibilities with respect to the medical conditions involved.(9)Unborn
				childThe term unborn
				child means an individual organism of the species homo sapiens,
				beginning at fertilization, until the point of being born alive as defined in
				section 8(b) of title 1.(10)WomanThe term woman means a female
				human being whether or not she has reached the age of
				majority..(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 74 of
			 title 18, United States Code, is amended by adding at the end the following new
			 item:1532. Pain-capable unborn child
				protection..(c)Chapter heading
			 amendments(1)Chapter heading
			 in chapterThe chapter heading for chapter 74 of title 18, United
			 States Code, is amended by striking Partial-Birth Abortions and inserting
			 Abortions.(2)Table of
			 chapters for part IThe item
			 relating to chapter 74 in the table of chapters at the beginning of part I of
			 title 18, United States Code, is amended by striking Partial-Birth
			 Abortions and inserting Abortions.